DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (Pub. No.: US 20210203468 A1), hereinafter Yi, in view of Zhou et al. (Pub. No.: US 20210352580 A1), hereinafter Zhou.

With respect to claim 1, Yi teaches A communication method of performing Bandwidth Part (BWP) switching between a non-dormant BWP and a dormant BWP, the communication method performed by a User Equipment (UE) configured by a Base Station (BS) with a serving cell and a dormancy group to which the serving cell belongs, the communication method comprising: 
activating the non-dormant BWP as an activated BWP for the serving cell ([0473], activating a non-dormant BWP of another cell such as PCell); 
initializing a first Random Access (RA) procedure on the serving cell ([0296], initiate a random access procedure); 
receiving, from the BS, one of a first indication for BWP switching for the serving cell ([0473], the wireless device may receive a command to switch PCell BWP to BWP1); 
switching the activated BWP for the serving cell, based on one of the first indication and the second indication, from the non-dormant BWP to the dormant BWP ([0473], The wireless device transitions the SCell m to a normal state or a non-dormant state in response to activating a non-default or a non-dormant BWP of another cell such as PCell); and 
stopping the first RA procedure after receiving one of the first indication and the second indication (figure 12, [0296], after step 1210).  

Yi does not explicitly teach a second indication for BWP switching for the dormancy group while the first RA procedure is ongoing.  

However, Zhou teaches a second indication for BWP switching for the dormancy group while the first RA procedure is ongoing ([0311], switching an active BWP of one or more cells (e.g., a PCell/SCell, or a cell group) to a dormant BWP of the one or more cells).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Zhou, a second indication for BWP switching for the dormancy group while the first RA procedure is ongoing, into the teachings of Yi, in order to transmit or receive data packets or TBs in response to receiving a DCI indicating an uplink grant or a downlink assignment (Zhou, [0311]).

With respect to claim 3, the combination of Yi and Zhou teaches the method of claim 1.  Yi teaches stopping a BWP inactivity timer of the serving cell after receiving one of the first indication and the second indication ([0286], A UE may switch an active BWP from a first BWP to a second BWP in response to receiving a DCI indicating the second BWP as an active BWP and/or in response to an expiry of BWP inactivity timer).

With respect to claim 4, the combination of Yi and Zhou teaches the method of claim 1.  Yi teaches stopping monitoring a Physical Downlink Control Channel (PDCCH) on the serving cell ([0389], not monitor a PDCCH).

Yi does not explicitly teach performing Channel State Information (CSI) measurements for the serving cell.  

However, Zhou teaches performing Channel State Information (CSI) measurements for the serving cell ([0166], The UE may estimate a downlink channel state and/or generate a CSI report based on the measuring of the one or more downlink CSI-RSs. The UE may provide the CSI report to the base station).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Zhou, performing Channel State Information (CSI) measurements for the serving cell, into the teachings of Yi, in order to transmit or receive data packets or TBs in response to receiving a DCI indicating an uplink grant or a downlink assignment (Zhou, [0311]).

With respect to claim 5, the combination of Yi and Zhou teaches the method of claim 1.  Yi teaches the second indication includes a bit ([0390-0391], a UE may perform the BWP switching to a BWP indicated by the PDCCH…a bandwidth part indicator field is configured in DCI format); the UE is instructed to switch the activated BWP for the serving cell from the non-dormant BWP to the dormant BWP when the bit is set to a first binary value ([0390-0391], a UE may perform the BWP switching to a BWP indicated by the PDCCH…a bandwidth part indicator field is configured in DCI format); and the UE is instructed to switch the activated BWP for the serving cell from the dormant BWP to the non-dormant BWP when the bit is set to a second binary value ([0390-0391], a UE may perform the BWP switching to a BWP indicated by the PDCCH…a bandwidth part indicator field is configured in DCI format).

With respect to claim 6, the combination of Yi and Zhou teaches the method of claim 1.  Yi teaches the second indication is received via a Physical Downlink Control Channel (PDCCH); and the indication is included in one of Downlink Control Information (DCI) scrambled by a Power Saving Radio Network Temporary Identity (PS-RNTI), DCI with format 0_1, and DCI with format 1_1 ([0390-0391], a UE may perform the BWP switching to a BWP indicated by the PDCCH…a bandwidth part indicator field is configured in DCI format).

With respect to claim 7, the combination of Yi and Zhou teaches the method of claim 1.  Yi teaches wherein the first indication is received, via a Physical Downlink Control Channel (PDCCH) ([0390-0391], a UE may perform the BWP switching to a BWP indicated by the PDCCH…a bandwidth part indicator field is configured in DCI format).

With respect to claim 8, the combination of Yi and Zhou teaches the method of claim 1.  Yi teaches wherein the second indication includes a bitmap associated with at least one dormancy group, each bit of the bitmap corresponding to one of the at least one dormancy group ([0480], a second command comprising a bitmap of [0 . . . 0 . . . 0] indicating transitioning the PCell, SCellk and SCellm to the dormant state).

With respect to claim 9, the combination of Yi and Zhou teaches the method of claim 1.  Yi teaches wherein the serving cell is a Secondary Cell (SCell) ([0473]).

With respect to claim 10, the combination of Yi and Zhou teaches the method of claim 1.  Yi teaches wherein the non-dormant BWP and the dormant BWP are Downlink (DL) BWPs (SCell) ([0276]).

With respect to claim 11, Yi teaches A User Equipment (UE) of performing Bandwidth Part (BWP) switching between a non-dormant BWP and a dormant BWP, the UE configured by a Base Station (BS) with a serving cell and a dormancy group to which the serving cell belongs, the UE comprising: 
a processor ([0215], processor); and 
a memory coupled to the processor, wherein the memory stores at least one computer-executable program that, when executed by the processor, causes the processor to ([0215], a memory coupled to the processor…): 
activate the non-dormant BWP as an activated BWP for the serving cell ([0473], activating a non-dormant BWP of another cell such as PCell); initialize a first Random Access (RA) procedure on the serving cell ([0296], initiate a random access procedure); receive, from the BS, one of a first indication for BWP switching for the serving cell ([0473], the wireless device may receive a command to switch PCell BWP to BWP1); switch the activated BWP for the serving cell, based on one of the first indication and the second indication, from the non-dormant BWP to the dormant BWP ([0473], The wireless device transitions the SCell m to a normal state or a non-dormant state in response to activating a non-default or a non-dormant BWP of another cell such as PCell); and stop the first RA procedure after receiving one of the first indication and the second indication (figure 12, [0296], after step 1210).

Yi does not explicitly teach a second indication for BWP switching for the dormancy group while the first RA procedure is ongoing.  

However, Zhou teaches a second indication for BWP switching for the dormancy group while the first RA procedure is ongoing ([0311], switching an active BWP of one or more cells (e.g., a PCell/SCell, or a cell group) to a dormant BWP of the one or more cells).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Zhou, a second indication for BWP switching for the dormancy group while the first RA procedure is ongoing, into the teachings of Yi, in order to transmit or receive data packets or TBs in response to receiving a DCI indicating an uplink grant or a downlink assignment (Zhou, [0311]).

With respect to claim 13, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 14, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 15, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

With respect to claim 16, this claim recites the method of claim 6, and it is rejected for at least the same reasons.

With respect to claim 17, this claim recites the method of claim 7, and it is rejected for at least the same reasons.

With respect to claim 18, this claim recites the method of claim 8, and it is rejected for at least the same reasons.

With respect to claim 19, this claim recites the method of claim 9, and it is rejected for at least the same reasons.

With respect to claim 20, this claim recites the method of claim 10, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20210021397 A1; “Kim”, ([Abstract])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469